OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                         AUSTIN
     GROVER SELLERS
     mrr~RNEvGENER*l.




    Honorable J. Pinsa Smith
    County Auditor
    chftrokeccounty
    Rusk, Texas

    Dear Sir:

                                                  by law to count




                    wehve reeaelved
                                 .yo
    100. 0n   tb3    r0uoviag   quma0w


1




              “SNGOND, 3?he $tilsrgof the Diatrl~t Clerk
         vas ~~$2,4OO.OO~ptm      yeti by an order of the
SionorableJ. Fiuen Smith, page 2



   >----mr*~       Court in 19S6 and hm   10 beeo eet
    eaah yea ado.oontlauedat that figure to this
    date.   The annual report on file 61 the r&strict
    Clerk for the year 1935 shov@ a gross GARBED fee
    of $3,&0*98 with 0~    $1,472.17 of this tee ool-
    lected. Said report ale0 8how6 au Ex-otfimlal cem-
    PM~tl~    Of 41,28O.O3   berider the gross fee above
    mentioned asldns a total of $h,,Y~l.Ogas groua
    feea earned. !Iheauthorlted deductions ehw
    (65o.w  for deputy hire, ho.00 for preml.&~ou
    surety bad, $3.00 otrloe aupplles, 446,22 arr
    ~-togs -6 $7.00 for trcltellngexpewes, lerpiag
    a mt EAREfaDiecrot 43.604.81. IO the right of
    the80 Evhat        fQure, in your oplnlon,  ehould
    govern ,thc Cwd68loner~* Qourt ia mttlag f&i        .
    88-Y ai the Dlatriot Clerk tn aooordtumeulth
    Art. 39X(1, Motion IS, (P.A.C.8.).
         Eonorable J. Flnaa Smith, PsfZe3


               1Qcreased for the rereelnderof the year, or frm
               the time application for increase va5 applied
               for?

                    Wl+TH. We would further like to knov, if
               in yaw-on,       the Commla8ioner15 Court is bound
               by the 5nnual report8 on file for 8ald offiicers
               for the yeear1935, and If.aot, vho is to deter-
               II&ISand.vhen aad hov are they to determine vhat
               15 the correct figure to govern in aettlag the
               aal.aryor 8alaries of the official8 mentioned in
               Art. 3912e, Section 13 (V.A.C.S.)
                  "SIXTH. Artlale 3912e reads ia ptwt, Q&ah
             of rraim%aers    shall be paid in money en awaaal
             5ala.ryin tuelve equal ln5tallm5nt5 of not leso
             th8n the total num EARXKD as aompellsatloaby hl.m
      i ‘.j. 10.hi5 offlalal eapaelty for the y5m 3.935.' ~Do55
           .'thl5 5msnb in your opinion, the.dROSS E4RlIIXGSof
             said offiae or the IKEI!
                                    EARBlDiosof 8ald offLee,
             after deducting all expanses of 8ald offleet'
;k. -IF%
       -4.~
          ;i@y:>.-;:::::.i ..m -pop~tioQ::of~LQp~, .Cwntro.:.i.r:i:43,g7o.‘:lrhrb~t-:,
                                                                                    /:: ~,:,
                                                                                          : _,,;:   ,,
      ? mt5,    Moordiog    to the 1940Federal Cenra8.           The 1930 Federal
      I Cen5u8 shoved a populatlen fof,aald county             or 43,180 inhablt-
      : ult5. Therefore, Artlol# 3912e, V~IOQ~~ Aaaotited,Oivll Stat-
      i utc5, commonly knovn a8 the "offteerrl &l#&rg UN'                la apliaable
      ; to 85id aounty.
      t           Under the pr0?lsibn8 of Art. 3912e, V.A.C.S., your
      i Co5sala5ioner5~Court 15 authorised and Lt 15 it8 duty to fix the
     -1 annual 8alarlea of the County Clerk, Mstrlet Clerk and County
      t Judge of Cherokee County at an amount~'of sot lea5 than the
      : total 8um earned 85 coapen8stlon by hl51 la hlr offlolal cage-
      i elty for the fiscal year 1935, 5nd not mom th5n the m5x+uiit
      c tmowzt alloved 8uch offloar8 under lavs txlstlng on August ?4,
        1935.” Said artlale further provide5  for an lnareabe of aaid
      ? wslmum amount alloved %I&counties oovdtq uith%n certain p6pti8-
      ; tlon brackets and havlug aertaln a88e88ed pm&arty valu5tioas.
                  Our Opltioa Ho-.O-345, in response to a question
        whether the expenses for deputy hire, prem.tumon surety bond,
        telephone and postage should be deducted from the total re-
        ae;pta of the office La oamputlog the *total sum earned 88 em-
        pensat;on by hiin la his otflalal 08pMity,A hold8 thet the co!+
        e5s;onerq' Court should dsduat fs?omthe total aolapsnsation
  Ronorable J. Finw            Wraith,page 4



  esrtted,collected urd unaollected, the expewes of the orrlae
  for the year I.935 vhluh vere legally allaved by the Comalesion-
  era' Court for tht year.

            Our 6eld Opinion No. O-345 also holds that the ex-
                  paid M officer In 1935 should be taken in con-
  offlci.alrsrl.Ary
                                      cral5ryof ruah offluer
  slderrtlon In aaaputlng the airpilaupr
  under the pre5ent lev.

            Art. 3863b V.AdLS., wovlder that, exoept as other-
  wise provided in thfs hat, the anaual fee5 th5t xay be retain&
  by the county judge, oouuty clerk and dlstrlot clerk in ooun-
  ties h5vlng the popul5tlon0s Cherokee Oounty 5h5llbe Thirty-
  floe Hundred (&AKL)   Doll5rs each.

           Art. 3891, V.A.G.8.b provides that  5u0h offlaers
 5m.l first out of the oumtnt icas 0s hi5 offltt     p5y or be
 p5i.athta1~nntaIlovtdhlt5under thepm~181ons 0rbe.3883,
 together with the mlarfaa   of his arrlsta~tr and dtputltr,      and
 authorWd espenrm .\ardorArt; 3899, 5nd the mount metslurry
 to eovtr aostr of premfmn on vhattver surety  bond say be re-.
 qpirva by 28v;and 2s mt ourrent rtt5 of tush 0rrb5          eolleot-
::_.  laiauy yy.M&k .;+#fpeatbra..thr.~iamwat.
  ed .:                                          :~.~;tQi;~:?tbu...xmonnt. ,
  above spta%fltd,~stae dsllbe dttwd           feea, a&t 8ueh
                                                 exataa
  0rriatm sha.ll~tainOne-thlra 0s ruahawers rcsr unt%lmoh
 oaa-thedb together uLth the amwit~oiiisd       %mAH. 3886,
 samate to Forty-tve~Buwlred lid Nifty Dollar8   ($@50).

                  Sat& tit*.    3883 tab 3891, V.A.C&     utre txktng
  &I     agplla&ble      to Cherokee Clom?g OR Asgnst 44, ,393s.
                 ‘Ehartr0ra,    la antvtr to your first quaatlau, ia Wder
  to determint the -                u&r
  tha    dmthorlcea Mp5n555  ($5 7b
  rtta    of $8,938.52, Tht mtmtiit +d
 quent fear        io   1935 La not to bo             here beem    wune
 was     aot   tarnta    in 1935. After SW&    dedwtiorrr for authri4ed




           za 010~ or the r0rtgag, we answer your 5eoopa we*
 tion *a $olZovsr 93 aWlVe at thd llliDtmar
                                          fQW@e that i* to
       Bmoreble    J, Fiwn Smith, page 5



        ~~OVO~Ssaid Co~MIoner~’ Court iafi.xlng the Dbtrict Ch!kts
        salary for the aurrent paar, ve must deterl&le the exact 4kmo~t
        OS current fees that such District Clerk would have been al-.
        loved to retain (18co!tQeaSetloaior his servicer ia the year
        1935 13 such less aarwd bad all been collected by b3.m.After
        all authorized deductiona were made, ynu show the amount of
        $3~604.~ a; tp; yned    feea for the year 1935. Under raid
                        . ., the annual ieea thnt map be retained
        Art: 3883: V:A:C.S., t&z annual fee4 th4t mey be retained
       .by the Mlrtrlat Clerk aPtounta4to $3.500.00. Thlr lcares
        $104.81 that AS to be *eated as exaeas fees aacordlng to the
        prv?isivas of said Art. 3891; V.A.O.S.   Oae-third or 8uah ox-
        cew feea amounta to $34.93 g/3.    Thla one-third OS the cx-
        teas tees tatty
                      also be reta%Md by said District   Clerk. There-
        fore, the eW of $3,534.93 p/3/ la the exact emouat that   euuh
         DlistrlctClericwould have been alloved to ret&in..Sn 1935 If
        all feei wraed had beea ool%ected, and this la th4 mi$sS.mum
        flptucegovernibg the O~a81oaer’(1~ Court”ia.ffxYng the Dle-
        trlut ~Clerk~a28alaryfor the curreat year. The mexlmum ftgurs
        ia,$4,wLoo.

:-’i
       trerted     an exuesr fees uader sold Atr. 3891, V*A.C.S.,        a& the
       ak-ofSclo       8aapeanatlvareuelved by *gr. aomty judge’ih 19%
       exact~~ualedtbe         plpguntallovedhlmuader          aald Art.=,
       V.A.C.S. After deduatlng the suthorlzed expea~s; ,riioh            exaeal
       ~feer amount $0 $189.46. !fhereiWa, oa!kyone-thl*d of Such 6X-
       ;BglLi3ef could have been rstiataedby maM 0Stlaer ae4oxW.U
                    This one-third ($63.15 14) added to 43 500.~
       egaln*$3,%3.X5 l/3, whioh La the mlaiwnp &umm~ vhich.gweras
       tb     0aolPli~mtbfm~  04mFnftiFagtb            44bry0t     aaid abunts
       judge for the unrrent year. ObviouSly, the pwieat ammt
       re.oeivedby your CaWW        1       (f3,5W.O~)     la avt within the
       lirnitr    ps~~ded in Art. 3913     , sectloo. 13, V.A.G.S. The
       au&mm       figure in $S,WLOC.
   ?
                 our mmter to your fotith quertha la aa tollcove:
       Oti   inions xos. O-1595 aad 0-6%?3 each hold La 6ubstawe
       that%a 0 C0ms.8alvwre~ Court halasthe right
       fix tba ~slari98 at artahbftlcera with&i the
       au vba nut& ~larlea have awe been fixed,
       ehaaged duH.n& thdltYb=.

                  Thiah~lngabcfvre us the quertZolnvhetherthe Cm+
       rpL~si0g~rst Oawt 115 Mtttiag ealarles Of offlwrs la araounta
       not authorized by lau, fixed mush s&laxS.esIflthln the ooatg-
       putloo of the next abo%i%jldlnge. We do not think no.
               Honorable          J.    FiWn       Bmlth,       page 6



               the.aaa9 OS B(ecogdocbeacounty v. Jlaklns, (Clv. A&Q. - vrit
               refded) 140 E. W. (*d) 901, an order of the CocUeelonere~
               Court fixing the district clerks 1 ealary at a ewn less than
               the tinlmum fixed by lav ut$sheld void, and a judgment ln
               SavOr Of said clerk for the difference betueeo the salary p&d
               &la sad the lainlaumWy       allowed hla by law war atflrmd.
               (Ill80eee Xaco@5bahea Co. v. Ulnder (010. App. - writ refueed)
               140 8. K. (26) 9 , for similar rullag on judgmnt ln favor
               of County Clerk. T Therefore,   it 10 ow oplnlon that la such
               oases Where the sabrier have not been fixed lawSully, the
               Comalaaloaer~f Court OwlUg the current yew should Six the
               salmler of the aouaty offiaerr nmmd In Sec. 13 of Art. >912e,
               V.A.C.S.,   au dlreoted by #aid article, for the yeaarlg45.
                8uoh tiles,      when Sired accordlug to l&v, would be anmel
               saleries, payable la twelve equal lartallmentr. Thud=
               enoe between the aoathly suma paid such officersduring the
               yem befor4~the ealarles ware ~flxed anf3the amount 0s the
               munt      inatallmeatm of such u%larler after same are flxed
               fc@ 3 tlp~8r aocOrQln$ to I&FIwould be due aad payable to the
               osfleeru iavolved. In 80 aa8e could them annual salaries be
               Stied for aye8.r thsthad’explred. (See aormaisaianerrr~   Court
               0f X~Ogd0~h0a OOUaty v. Winder et al, 113 9, W. (W) 277.)
;.,~(~:jl:
       _..,,
           ::!:!
              ..:;.:;:p
                    ::..~:-:-~:.;:,,::,!‘.:,:::i::
                                         iii:::‘
                                               :,::::,
                                                 :‘L:li..::r
                                                    f;.:
                                                       ::;i:::.i.::z;    ,.:.,,y,:.::. ‘:?.:.... ,~,,,
                                 we a&r             y0u.pf~&bq&jjt~on                  88 ‘foll&i~’      &it.   4896,
              .V.A.C.S.; providee that ewh district, county sad gzoo$aot
               otflusr shall keep a correot rtntmat   OS all Sees earaed by
               him, eta., aad that it shall be the duty 0r the sounty audlt-
               or to aaaually exaaiae the booke aad amounts of suah otila-
               era aad repat hla fladlags  to the grand Jnry or to the dis-
               trict aourt.

                         Art. 38!?7, V.A.C.S., provider that each dlrtrlct,
               county had preulaut bifioer rhallmke,    at the aloae of e&ah
               flwal jam, a rapert shoulag the amant of all ‘fee8 4ad 00m-
               pewe&lonr earned during the fleoal 6lr,nQk¶ ehow1ngthe
               amowt of same aolleated, aad ltendrGJ that    part of .aa!ne
               aot eolleoted, chewing the aame OS the party oviag ruch kin-
               call.eat& feea, wmalaaioaa end amqwmeatlons.
                         The annual reporto ara n4t aooolucrlveproof of the
               truth OS the i’sotssOate+ thereh  and u?e aot binalw on the
               C&salowra’     Court in determl&6   the s~~unt oS ~~u~~ ml-
               ary to pay its ossioers.  See 34 Tex. Jur. P* 600.
                         Ye belf.eve the ncturl apra\rat of au f*e? yap a?;.;
               mls,sionaowned by the officer nieybe detertiwa to tw mamae-
               fautlon of the Caaalsaloaers~  Court, b’~ the Count.g auditor’s
               disuharge of the duty inrpoeedon him by .Maid Art. 3896, V.A.C.S.
RCXlOrableJ. Finen Smith, page 7



    ;     Your sixth queatlon la fully answered hereti by our
a&suers to your firat, seaond and third queetiaar.

          Ye are enclosing herewith copies of said opinions
Noa. O-345, o-1595, and O-6223, utiah fully net out the text
OS the etatutea la questiou.

         We trust the foregoing fully answers your queWtlOn8.

                                        Yours very truly
                                   A!WORBEURtiR?ALOFl’RXAB


                                                  /rlstle4/
                                   mRobert L. latt~lmsJ;.




APFRcwRn
Oplnfaa ~Comfttee
By /a/ U.Y.B.
       chlllrlaun